DETAILED ACTION
This is a response to Applicant’s remarks filed 08/04/2022. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 08/04/2022, with respect to rejection of claims 1  under  35 U.S.C. § 112(b) have been fully considered and are moot, because new grounds for rejection relies on existing prior art Zhang (EP 3043486) for 102 rejection of limitations of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 19-23, and 29-30 are rejected under 35 U.S.C. (102(a)(1) as being anticipated by Lin et al. (EP 3043486), hereinafter “Lin”. (Examiner’s note: Prior art EP 3043486 was previously referred to as Zhang, but now referred to as Lin).
Regarding claim 1 and 30, Lin teaches:
An apparatus for wireless communications by a station, comprising:
 a processing system configured to (Fig. 13: Information processing unit 1203):
	associate with a set of access points (APs); (Lin, Fig. 1: Coordinated multiple APs for joint transmission. Fig. 2, [0034]: The coordinated AP pre-determined to participate in the joint transmission is obtained in advance by intercommunications between the initiating AP and APs with which the initiating AP has established a coordination relationship [0034], for example since AP1 has a coordinated relationship with AP2 and AP3, then AP1 may take AP2 and AP3 coordinated APs pre-determined to participate in the joint transmission (equates associates with a set of access points) and carry out address information of AP2 and AP3 in the JT-RTS control frame  to notify STA. see also [0032-0044] )
determine APs of the set that are being scheduled to participate in parallel transmissions of data frames to the station within a transmit opportunity  (Fig. 2 [0033-0034]: An initiating AP sends to a STA, an JT-RTS message (Step 201) used for joint transmission, where the JT-RTS message includes joint transmission information and address information of the coordinated (equates to participating APs) APs pre-determined to participate in the joint transmission (see also Fig. 4, step 401, [0051-0052]). The STA learns [0035], according to the joint transmission information, to broadcast a JT-CTS (clear to send) control frame, including joint transmission information, to the coordinated APs corresponding to the address information in the JT-RTS (e.g. AP2, AP3, etc.), and to the initiating AP [0036-0038]. (see also Fig. 4, Step 402, [0053-0054]. Also Fig. 8, [0069-0071]) 
determine orthogonal frequency resources allocated to AP for parallel transmission allocated to each of the participating APs for the parallel transmission ([0038-0039, 0071-0072]: The STA broadcasts the JT-CTS control frame to the pre-determined APs and initiating AP. The coordinated APs, after receiving the JT-CTS control frame, determines, according to joint transmission information within, its own address information and that it itself has a channel resource for participating in the joint transmission. In other words, the channel resource is implied in the address information included in the CTS, as determined by the STA upon originally receiving the JT-RTS.)
and
an interface (Fig. 12 Data Receiving Unit 1202) configured to obtain one or more of the data frames on the orthogonal frequency resources within the transmit opportunity (Fig. 8: PPDU for STA1, transmitted by AP1, AP2, AP3 in coordinated transmission on orthogonal frequency resources. [0039, 0057, 0074]: All the AP1, AP2 and AP3 send data, received by STA. See Fig. 2, Step 202, Fig. 4 Step 403).

Regarding claim 2, Lin teaches:
The apparatus of claim 1, wherein the processing system is further configured to provide an indication to at least one of the set of APs that the station has enabled  capability to obtain data frames on the orthogonal frequency resources ([0038-0039, 0071-0072]: The STA broadcasts the JT-CTS control frame (equates to indication) to the pre-determined APs and initiating AP. The coordinated APs, after receiving the JT-CTS control frame, determines, according to joint transmission information within, its own address information and that it itself has a channel resource for participating in the joint transmission [0039]. In other words, the channel resource is implied in the address information included in the CTS, as determined by the STA upon originally receiving the JT-RTS. This means the STA has enabled capability to receive data frames from the addressed pre-determined and initiating APs.) 

Regarding claim 3, Lin teaches:
the interface is further configured to obtain, from an AP of the set that has gained access to a wireless medium for the transmit opportunity, an indication that the data frames target the same station (Fig. 8, [0069]: AP1 (initiating AP) has established a coordination relationship with AP2 and AP3 (meaning AP1 owns the TXOP), and has finished information exchange for the joint transmission. In the following RTS-CTS handshaking process (Fig. 2 [0033-0039], Fig. 4 [0051-0059], Fig. 8 [0069-0076]) the STA broadcasts the JT-CTS control frame that includes joint transmission information and the addresses of the pre-determined, coordinating APs that will send data to the STA).; and 
the processing system is further configured to monitor the orthogonal frequency resources for the data frames based on the indication (Fig. 8, after an interval SIFS from the JT-CTS control frame, the APs can start transmitting PPDU for the STA, coinciding with the STA start monitoring/receiving data. In other words, [0076], in this method for joint transmission, the STA1 sends a JT-CTS control frame to each AP participating in the joint transmission, so that each AP may send data to the STA simultaneously after an interval of fixed time from receiving the control frame, thereby realizing the synchronization of joint transmission.)

Regarding claim 4, Lin teaches:
the indication comprises at least one of:
 a bit or field that explicitly indicates the data frames target the same station (Fig. 6 [0061]: The JT-CTS or JT-RTS control frame may be indicated by a MAC frame header (see Fig. 6) of a current MAC layer frame structure. Address information of a coordinated AP may be set in a receive address field RA of the frame header (MAC header)).

Regarding claim 8, Lin teaches:
a receiver (See Fig. 12, data receiving unit 1202) configured to receive the one or more of the data frames on the orthogonal frequency resources within the transmit opportunity, wherein the apparatus is configured as the station. (See Fig. 8: PPDU for STA1, transmitted by AP1, AP2, AP3 in coordinated transmission on orthogonal frequency resources. [0039, 0057, 0074]: All the AP1, AP2 and AP3 send data, received by STA. See Fig. 2, Step 202, Fig. 4 Step 403).)

Regarding claim 9, Lin teaches:
An apparatus for wireless communications by a first access point (AP), comprising: 
a processing system (Fig. 11, Information processing unit 1102) configured to provide to one or more second APs of a set of APs that includes the first AP, a first indication (Fig. 2 [0033-0034]: An initiating AP sends to a STA, an JT-RTS message (Step 201) used for joint transmission, where the JT-RTS message includes joint transmission information and address information of the coordinated (equates to participating APs) APs pre-determined to participate in the joint transmission. (see also Fig. 4, step 401, [0051-0052]) of orthogonal frequency resources allocated to each of the second APs for participating in parallel transmissions of data frames to a station within a transmit opportunity in which the first AP has gained access to a wireless medium ([0038-0039, 0071-0072]: The STA broadcasts the JT-CTS control frame (equates to indication) to the pre-determined APs and initiating AP. The coordinated APs, after receiving the JT-CTS control frame, determines, within its own address information that it itself has a channel resource for participating in the joint transmission [0039]. In other words, the channel resource is implied in the address information included in the CTS as received by each AP, where the address information was received within the JT-RTS originally.)
an interface (Fig. 10, Data transmission unit 1002) configured to output, during the transmit opportunity, a first data frame of the data frames for transmission to the station. (Fig. 8: PPDU for STA1, transmitted by AP1, AP2, AP3 in coordinated transmission on orthogonal frequency resources. [0039, 0057, 0074]: All the AP1, AP2 and AP3 send data, received by STA. See Fig. 2, Step 202, Fig. 4 Step 403).

Regarding claim 10, Lin teaches:
the interface is further configured to obtain a second indication from a station ([0035]: Upon receiving the JT-RTS control frame, the STA learns [0035], according to the joint transmission information, to broadcast a JT-CTS (clear to send) control frame (equates to second indication), including joint transmission information, to the coordinated APs corresponding to the address information in the JT-RTS (e.g. AP2, AP3, etc.), and to the initiating AP [0036-0038]. (see also Fig. 4, Step 402, [0053-0054]. Also Fig. 8, [0069-0071]) that the station has enabled … capability to obtain data frames on the orthogonal frequency P&S Ref. No. 193681USQUALCOMM Ref. No.: 19368127 resources and the processing system is further configured to decide whether to participate in parallel transmissions of subsequent data frames to the station based on the second indication ([0038-0039, 0071-0072]: The STA broadcasts the JT-CTS control frame (equates to indication) to the pre-determined APs and initiating AP. The coordinated APs, after receiving the JT-CTS control frame (second indication), determines within its own address information that it itself has a channel resource for participating in the joint transmission [0039]. In other words, the channel resource is implied in the address information included in the CTS as received by each AP, where the address information was received within the JT-RTS originally. Furthermore, this means the STA has enabled capability to receive data frames from the addressed pre-determined and initiating APs, from the address information received within the JT-RTS and sent out on the JT-CTS control frame.)

Regarding claim 11, Lin teaches:
the interface is further configured to output, for transmission, a second indication that the data frames target the same station ([0038-0039, 0071-0072]: The STA broadcasts the JT-CTS control frame (equates to indication) to the pre-determined APs and initiating AP. The control frame contains transmission control information and the address of the coordinating APs that will transmit data to the STA, in coordinated transmission manner] and further wherein the second indication comprises of: 
a bit or field that explicitly indicates the data frames target the same station (Lin, Fig. 6 [0061]: The JT-CTS or JT-RTS control frame may be indicated by a MAC frame header (see Fig. 6) of a current MAC layer frame structure. Address information of a coordinated AP may be set in a receive address field RA of the frame header (MAC header)).

Regarding claim 19, Lin teaches:
a transmitter configured to transmit (Fig. 10, data transmission unit 1002), during the transmit opportunity, the first data frame of the data frames to the station, wherein the apparatus is configured as the first access point (Fig. 8: PPDU for STA1, transmitted by AP1 in coordinated transmission on orthogonal frequency resources, from AP1 transmitter. AP2 and AP3 follow in suit. [0039, 0057, 0074]: All the AP1, AP2 and AP3 send data, received by STA. See Fig. 2, Step 202, Fig. 4 Step 403).

Regarding claim 20, Ansari teaches:
An apparatus for wireless communications by a first access point (AP), comprising: 
a processing system (Fig. 10, Information transceiving unit 1001) configured to generate a first data frame (Fig. 8, [0069]: AP1 (initiating AP) has established a coordination relationship with AP2 and AP3 (meaning AP1 owns the TXOP), and has finished information exchange for the joint transmission. In the following RTS-CTS handshaking process (Fig. 2 [0033-0039], Fig. 4 [0051-0059], Fig. 8 [0069-0076]) the STA broadcasts the JT-CTS control frame (to all APs) that includes joint transmission information and the addresses of the initiating (first AP) and the pre-determined, coordinating APs that will send data to the STA. The first data frame is generated by the first (initiating) AP [0074-0079]); and 
an interface (Fig. 10, Data transmission unit 1002) configured to: 
obtain, from a second AP of a set of APs that includes the first AP, a first indication of resources allocated to the first AP for participating in parallel transmissions of data frames to a station within a transmit opportunity in which the second AP has gained access to a wireless medium (Fig. 1: Coordinated multiple APs for joint transmission. Fig. 2, [0032-0034]: Method teaches that the AP that takes ownership of the TXOP is designated the initiating AP and other APs are then designated coordinated APs. The initiating AP then can affirm that coordination relationship [0034] For example, if AP1 is the initiating AP, then it has a coordinated relationship with AP2 and AP3, and will broadcast the JT-RTS control frame to STA, AP2 and AP3. If, however, AP2 takes ownership of the TXOP, AP2 (second AP) is now the initiating AP, and will function appropriately, i.e. broadcast the JT-RTS control frame (first indication) to the STA, AP1 and AP2. [0032-0044]) and 
	output, during the transmit opportunity, the first data frame of the data frames for transmission to the station Fig. 8: PPDU for STA1, transmitted by AP1 in coordinated transmission on orthogonal frequency resources, from AP1 transmitter. AP2 and AP3 follow in suit. [0039, 0057, 0074]: All the AP1, AP2 and AP3 send data, received by STA. See Fig. 2, Step 202, Fig. 4 Step 403).
		


Regarding claim 21, Lin teaches:
The apparatus of claim 20, wherein: the interface is further configured to obtain a second indication ([0035]: Upon receiving the JT-RTS control frame, the STA learns [0035], according to the joint transmission information, to broadcast a JT-CTS (clear to send) control frame (equates to second indication), including joint transmission information, to the coordinated APs corresponding to the address information in the JT-RTS (e.g. AP2, AP3, etc.), and to the initiating AP [0036-0038]. (see also Fig. 4, Step 402, [0053-0054]. Also Fig. 8, [0069-0071]) that the station has enabled capability to obtain data frames on the orthogonal frequency resources and the processing system is further configured to decide whether to participate in parallel transmissions of subsequent data frames to the station based on the second indication ([0038-0039, 0071-0072]: The STA broadcasts the JT-CTS control frame (equates to indication) to the pre-determined APs and initiating AP. The coordinated APs, after receiving the JT-CTS control frame (second indication), determines within its own address information that it itself has a channel resource for participating in the joint transmission [0039]. In other words, the channel resource is implied in the address information included in the CTS as received by each AP, where the address information was received within the JT-RTS originally. Furthermore, this means the STA has enabled capability to receive data frames from the addressed pre-determined and initiating APs, from the address information received within the JT-RTS and sent out on the JT-CTS control frame.)

Regarding claim 22, Lin teaches:
The apparatus of claim 20, wherein the interface is further configured to: obtain, from the second AP, a second indication that the data frames target the same station ([0038-0042, 0071-0076]: The STA broadcasts the JT-CTS control frame (equates to indication) to the pre-determined APs and initiating AP. The control frame contains transmission control information and the address of the coordinating APs that will transmit data to the STA, in coordinated transmission manner])  
and 
output the first data frame based on the second indication ([0038-0042, 0056-0057,0071-0072]: see Fig. 4, step 403, the initiating AP (AP1) sends data to the STA following step 402 where the STA broadcasts the JT-CTS control frame to the APs.)

Regarding claim 23, Lin teaches:
The apparatus of claim 22, wherein the second indication comprises at least one of:
 a bit or field that explicitly indicates the data frames target the same station; (Fig. 6 [0061]: The JT-CTS or JT-RTS control frame may be indicated by a MAC frame header (see Fig. 6) of a current MAC layer frame structure. Address information of a coordinated AP may be set in a receive address field RA of the frame header (MAC header)). 

Regarding claim 29, Lin teaches:
The apparatus of claim 20 further comprising a transceiver (Fig. 10, Data transmission unit 1002) configured to receive a first indication and transmit the first data frame of the data frames to the station, wherein the apparatus is configured as the first access point. (Fig. 8: Initiating AP1 broadcasts a JT-RTS (first indication) in the RTS-CTS handshaking process with STA1 and coordinating AP2, AP3. Upon receipt of the JT-CTS from STA1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 15-18, 25 -28 are rejected under 35 U.S.C 103 as being unpatentable over “Lin”, in view of Oteri et al. (US 2016/0073429) hereinafter “Oteri”.

Regarding claim 7, Lin does not teach:
The apparatus of claim 1, wherein the processing system is further configured to: 
provide information to the participating APs for use in setting power of their parallel transmissions and further wherein the information comprises at least one of a target receive signal strength or a transmit power of the station
However, Oteri teaches the general principle of using Transmit Power control:
provide information to the participating APs for use in setting power of their parallel transmissions and further wherein the information comprises at least one of a transmit power of the station ([0052, 0056]: Oteri teaches that Transmit Power Control (TPC) in a wireless network has many uses and can be implemented as a known standard for directing transmitters to perform at set power levels. In IEEE 802.11 networks, the STA/transmitter may send a TPC report that may include the transmit power and link margin [0056], and the transmitter may use the information received in the TPC report to decide on the transmit power.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Lin in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15, Lin does not teach:
the processing system is further configured to provide information to the second APs for use in setting power of their parallel data transmissions to the station. 
However, Oteri teaches: 
the processing system is further configured to provide information to the second APs for use in setting power of their parallel data transmissions to the station. ([0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Lin in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 16 and 26, Lin does not teach:
the information comprises at least one of: a target received signal metric of the station, a transmit power of a first frame output for transmission by the first AP, or a received power of a second frame obtained by the first AP from the station.
However, Oteri teaches:
the information comprises of: a transmit power of a first frame output for transmission by the first AP. ([0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP, for the second AP to determine its own transmit power). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Lin in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 and 27, Lin does not teach:
the information is provided via a trigger frame. 
However, Oteri teaches:
(See Fig. 6 [0090-0092]: Orthogonal timing using beacon intervals and beacon time offsets may be provided for fully orthogonal transmissions, serving to implicitly time-synchronize the transmission of the transmit power information to the receiver (STA).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Oteri into the method of Lin in order to incorporate a commonly used function to initiate the transmission of information on a predictable, periodic basis so that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 18 and 28, Lin does not teach:
The apparatus of claim 9, wherein the interface is further configured to obtain information from the station for use in setting the transmit power for transmission of the first data frame and further wherein the information comprises at least one of a target received signal strength metric of the station or a transmit power of the station
However, Oteri teaches:
interface is further configured to obtain information from the station for use in setting the transmit power for transmission of the first data frame and further wherein the information comprises of a transmit power of the station (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (first AP to second AP, for the second AP to determine its own transmit power). [0066]: Using TPC, user grouping of two APs in an OBSS may transmit simultaneously with little or no collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Lin in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 25, Lin does not teach:
the interface is further configured to obtain information from the second AP for use in setting the transmit power of the first data frame; and 
the processing system is further configured to set a transmit power for the first data frame based, at least in part, on the information.
However, Oteri teaches:
the interface is further configured to obtain information from the second AP for use in setting the transmit power of the first data frame; and 
the processing system is further configured to set a transmit power for the first data frame based, at least in part, on the information. (Oteri, [0056, 0066]: Oteri teaches that a transmitter can send an explicit TPC request frame to a receiver (second AP to the first AP) and then set the transmit power of the first AP for data transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the well-known mechanism for communicating transmit power as taught by Oteri into the method of Lin in order to improve data communication efficiency to the coordinated access point joint transmission process. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 5, 6, 12, 13, 14 and 24 are rejected under 35 U.S.C 103 as being unpatentable over Lin in view of Aboul-Magd et al. (US 2016/0234834) hereinafter “Aboul-Magd”
Regarding claim 5, Lin does not teach:
the processing system is further configured to provide an acknowledgment of the data frames obtained by the station and further wherein: P&S Ref. No. 193681USQUALCOMM Ref. No.: 19368126 
the acknowledgment of the data frames is provided via separate acknowledgments using the orthogonal frequency resources allocated to each of the participating APs 
However, Aboul-Magd, in a method for transmission between APs and STA that teaches the fundamental RTS-CTS-ACK handshaking process that is foundational to single- and multi-AP and STA networks, teaches:
the processing system is further configured to provide an acknowledgment of the data frames obtained by the station and further wherein: P&S Ref. No. 193681USQUALCOMM Ref. No.: 19368126 
the acknowledgment of the data frames is provided via separate acknowledgments using the orthogonal frequency resources allocated to each of the participating APs (Fig. 8, Step 810 – AP communicate a downlink data frame in a TXOP; Step 840 – Receiver communicates an uplink ACK in the TXOP to indicate successful receipt of each downlink frame [0042], ACKs can be individually sent (per DL frame) or delayed ACK [0037-38]; see also Fig. 5 for a block ACK from the STA (ACK downlink messages can also be exchanged.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Aboul-Magd into the method of Lin in order to improve the data communication efficiency of the RTS-CTS handshaking process taught by Lin with a well-known ACK function in a fundamental manner for any embodiment involving multiple APs and STA. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6, Lin teaches:
the interface is further configured to: 
obtain a first frame from an AP of the set that has gained access to a wireless medium for the transmit opportunity (See Fig. 8, AP1 is the initiating AP, and transmits the “PLCP protocol unit (PPDU) for STA1, during the TXOP. This is a first frame from AP1 that owns the TXOP.)
Lin does not teach:
output a second frame for transmission after obtaining the first frame 
However, Aboul-Madg teaches:
output a second frame for transmission after obtaining the first frame  (Fig. 8, Step 810 – AP communicate a downlink data frame in a TXOP; Step 840 – Receiver communicates an uplink ACK in the TXOP to indicate successful receipt of each downlink frame [0042], ACKs can be individually sent (per DL frame) or delayed ACK [0037-38];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Aboul-Magd into the method of Lin in order to improve the data communication efficiency of the RTS-CTS handshaking process taught by Lin with a well-known ACK function in a fundamental manner for any embodiment involving multiple APs and STA. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
 
Regarding claim 12, Lin does not teach:
the interface is further configured to obtain, from the station, an acknowledgment of the first data frame 
However, Aboul-Magd, in a method for transmission between APs and STA that teaches the fundamental RTS-CTS-ACK handshaking process that is foundational to single- and multi-AP and STA networks, teaches:
the interface is further configured to obtain, from the station, an acknowledgment of the first data frame (Fig. 8, Step 840 – Receiver communicates an uplink ACK in the TXOP to indicate successful receipt of each downlink frame [0042], ACKs can be individually sent (per DL frame) or delayed ACK [0037-0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Aboul-Magd into the method of Lin in order to improve the data communication efficiency of the RTS-CTS handshaking process taught by Lin with a well-known ACK function in a fundamental manner for any embodiment involving multiple APs and STA. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13, Lin does not teach:
the acknowledgment is obtained by using orthogonal frequency resources allocated to the first AP for the first data frame 
However, Aboul-Magd, in a method for transmission between APs and STA teaches the fundamental RTS-CTS-ACK handshaking process that is foundational to single- and multi-AP and STA networks, teaches:
the acknowledgment is obtained by using orthogonal frequency resources allocated to the first AP for the first data frame (Fig. 8, Step 840 – Receiver communicates an uplink ACK in the TXOP to indicate successful receipt of each downlink frame [0042], ACKs can be individually sent on each allocated resource as per DL frame. [0037-0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Aboul-Magd into the method of Lin in order to improve the data communication efficiency of the RTS-CTS handshaking process taught by Lin with a well-known ACK function in a fundamental manner for any embodiment involving multiple APs and STA. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14, Lin does not teach:
the acknowledgment is obtained via a bandwidth that spans the orthogonal frequency resources allocated to the first AP and each of the second APs participating in the parallel transmissions of the data frames to the station. 
However, Aboul-Madg teaches:
acknowledgment is obtained via a bandwidth that spans the orthogonal frequency resources allocated to the first AP and each of the second APs participating in the parallel transmissions of the data frames to the station. (Fig. 8, Step 840 – Receiver communicates an uplink ACK in the TXOP to indicate successful receipt of each downlink frame [0042], from each transmitter AP successfully received. ACKs can be individually sent on each allocated resource as per DL frame. [0037-0038], or block ACK (delayed) .)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Aboul-Magd into the method of Lin in order to improve the data communication efficiency of the RTS-CTS handshaking process taught by Lin with a well-known ACK function in a fundamental manner for any embodiment involving multiple APs and STA. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 24, Lin does not teach:
the interface is further configured to obtain, from the station, an acknowledgment of the first data frame and further wherein: 
the acknowledgment is obtained by using orthogonal frequency resources allocated to the first AP for the first data frame
However, Aboul-Madg teaches:
the interface is further configured to obtain, from the station, an acknowledgment of the first data frame and further wherein: 
the acknowledgment is obtained by using orthogonal frequency resources allocated to the first AP for the first data frame (Fig. 8, Step 840 – Receiver communicates an uplink ACK in the TXOP to indicate successful receipt of each downlink frame [0042], ACKs can be individually sent on each allocated resource as per DL frame. [0037-0038]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Aboul-Magd into the method of Lin in order to improve the data communication efficiency of the RTS-CTS handshaking process taught by Lin with a well-known ACK function in a fundamental manner for any embodiment involving multiple APs and STA. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461